internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-166019-01 date date legend x state d1 d2 d3 d4 d5 d6 trust trustee a b dear this letter responds to a letter dated date and subsequent correspondence submitted by you on behalf of x as its authorized representative requesting inadvertent termination relief under sec_1362 of the internal revenue plr-166019-01 code x was incorporated on d1 under the laws of state x elected to be an s_corporation effective d2 a the sole shareholder of x died on d3 and all shares of x stock were transferred to his estate on d4 a’s estate distributed all of the x stock to trust b the beneficiary of trust represents that trust met all of the requirements to elect to be treated as a qualified_subchapter_s_trust qsst under sec_1361 however trustee of trust and b were not aware that a qsst election needed to be made nor were they advised to make this election by counsel handling the administration of a’s estate therefore b did not make a timely qsst election under sec_1361 which resulted in termination of x’s s_corporation_election on d4 as a result of other tax issues unrelated to the qsst issue trust was terminated on d5 and all of the shares of x were distributed to b making b the sole shareholder of x after termination of trust b retained counsel to resolve the other tax related issues in d6 b’s counsel discovered that b had not made a qsst election for trust subsequently x submitted this ruling_request for inadvertent termination relief under sec_1362 b represents that the transfer of x stock to trust and the subsequent failure_to_file the qsst election were not motivated by tax_avoidance or retroactive tax planning and that for all taxable years from d4 to d5 b reported her share of x income deductions and credits as if she owned the x stock directly x b and trust have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made plr-166019-01 sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that x’s s_corporation_election terminated on d4 when trust an ineligible s_corporation shareholder acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 we further conclude that under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d4 to d5 and afterwards provided x’s s election was valid and was not otherwise terminated and during the period from d4 to d5 b reported her share of x income deductions and credits as if she owned the x stock directly accordingly the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x trust or any of x’s shareholders plr-166019-01 fail to treat x as described above during the period from d4 to d5 this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s original election to be an s_corporation was a valid election under sec_1362 or whether trust is a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
